Case 3:20-cv-00391-MMH-MCR Document 16 Filed 07/13/20 Page 1 of 2 PageID 138




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

    MONIQUE PERNA and LISA CROUCH,
    individually and on behalf of all others
    similarly situated,

                   Plaintiffs,

    v.                                                      Case No. 3:20-cv-391-J-34MCR

    AMERICAN CAMPUS COMMUNITIES,
    INC.,

                   Defendant.


                                   ORDER OF DISMISSAL

           THIS CAUSE is before the Court on Plaintiff's Notice of Voluntary Dismissal Without

    Prejudice (Dkt. No. 15; Notice) filed on July 10, 2020. In the Notice, Plaintiff requests

    dismissal of this matter without prejudice. See Notice at 1. Upon review of the docket,

    the Court notes that Defendant has neither served an answer nor a motion for summary

    judgment. Accordingly, pursuant to Rule 41(a)(1)(A)(i), Federal Rules of Civil Procedure,

    it is hereby

           ORDERED:

           1.      This case is DISMISSED without prejudice.

           2.      The Clerk of the Court is directed to terminate all pending motions and close

                   the file.

           DONE AND ORDERED in Jacksonville, Florida this 13th day of July, 2020.
Case 3:20-cv-00391-MMH-MCR Document 16 Filed 07/13/20 Page 2 of 2 PageID 139




    ja

    Copies to:

    Counsel of Record




                                        -2-
